In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-099 CR

____________________


DIRNITURI WASHINGTON A/K/A 

DIRNITURI WASHINGTON, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 99059




MEMORANDUM OPINION
 On January 14, 2008, the trial court sentenced Dirnituri (1) Washington a/k/a Dirnituri
Washington, Jr. on a conviction for possession of a controlled substance.  Washington filed
a notice of appeal on January 23, 2008.  The trial court entered a certification of the
defendant's right to appeal in which the court certified that this is a plea-bargain case and the
defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has
provided the trial court's certification to the Court of Appeals.
	On March 6, 2008, we notified the parties that we would dismiss the appeal unless an
amended certification was filed within fifteen days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been supplemented
with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
									HOLLIS HORTON
										Justice

Opinion Delivered April 2, 2008
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.
1. On the written notice of appeal, appellant signed his first name as "Dirniturl."